Citation Nr: 0728364	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  04-42 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for kidney failure 
(diagnosed as end stage renal disease).



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1970 to 
April 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision, in which the RO 
denied service connection for kidney failure.  The veteran 
filed a notice of disagreement (NOD) in August 2004, and the 
RO issued a statement of the case (SOC) in October 2004.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in November 2004.

In June 2006, the Board remanded the claim for service 
connection to the RO via the Appeals Management Center (AMC) 
in Washington, DC,  for further development.  After 
completing all requested action, the AMC continued denial of 
the veteran's claim (as reflected in the March 2007 
supplemental SOC (SSOC)) and returned the matter to the Board 
for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran currently has a diagnosis of end stage renal 
disease, and the only medical opinion on the question of 
whether the veteran's end stage renal disease is medically 
related to service concludes that such a relationship is at 
least as likely as not.




CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for service connection for end stage renal disease 
are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. §3.159(c).

Considering the claim for service connection for kidney 
failure (diagnosed as end stage renal disease) in light of 
the above, and in view of the Board's favorable disposition 
of the claim, the Board finds that all notification and 
development action needed to render a fair decision on the 
claim has been accomplished.



II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Considering the evidence of record in light of the above 
legal criteria, the Board finds that, resolving all doubt in 
favor of the veteran, service connection for end stage renal 
disease is warranted.

The veteran's service medical records show that in March 
1973, the veteran was diagnosed with orthostatic proteinuria 
after urine testing was conducted.  This diagnosis was also 
noted on his March 1973 separation Report of Medical 
Examination.  Urine testing revealed results of 24 hours 
urine protein -480  mg, and overnight urine protein-90 mg in 
eight hours.

Post-service, the first diagnosis of end stage renal disease 
is reflected in a November 1989 private medical record from 
S.K., M.D. It was noted that the veteran had started dialysis 
in December 1987.

On February 2007 VA examination, the VA physician stated that 
he reviewed the veteran's claims file and reiterated the 
veteran's medical history as found in his service medical 
records.  The physician also was provided history from the 
veteran's personal report as to post-service treatment.  
Following  physical examination, the pertinent diagnosis was 
end stage renal disease.  The VA physician opined that, given 
the veteran's history of having proteinuria on physical 
examinations in March 1973 during service and on extensive 
research from the Internet and consultation with a 
nephrologist, there was a possibility that the veteran's in-
service history could have been the presenting manifestation 
of focal segmental glomerulosclerosis, as there was some 
evidence of this in the literature.  He also stated that it 
was also a possibility that the veteran's in-service medical 
history could have been orthostatic proteinuria in and of 
itself, which is a benign condition.  The VA physician stated 
that he did not have explicit details of how the veteran's 
urinary tests were conducted in service to check for 
proteinuria, that the veteran was not hospitalized for this 
study in service, and was basically put in charge of 
conducting it himself.  Therefore, it was more than likely 
that the testing was done incorrectly, although the physician 
did find this to be mere speculation.  Hence, based on the 
review of the medical records, the history from the veteran, 
and consultation with Internet and other sources, the VA 
physician concluded  that the proteinuria in service was at 
least as likely as not related to the veteran currently 
having end stage renal disease.

The Board notes that, as reflected in the March 2007 SSOC, 
the AMC denied the veteran's claim because the February 2007 
VA physician's opinion was based on the veteran's history 
that was not supported by the service medical records and 
other evidence in the claims file.  The Board notes, however, 
the fact that the physician's opinion was based, in part, on 
the what the veteran told him does not, without more, render 
that opinion unpersuasive.  

In this regard, the Board notes that the February 2007 VA 
physician noted that he had reviewed the veteran's claims 
file.  Therefore, his opinion was indeed supported, at least 
in part, by his own review of the veteran's  service medical 
records.  In addition, the VA physician transcribed the 
veteran's history as is noted in the service medical records.  
While, undoubtetedly, the physician also relied, in part, on 
the veteran's own report that he was put in charge of 
conducting the urine test himself and was not hospitalized 
for the study, the veteran is competent to report such a 
matter.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
The Board also points out that the facts that his service 
medical records include evidence of the reported urine 
testing, and nothing that specifically contradicts the 
veteran's assertions tends to lend some credibility to the 
veteran's assertions as to the circumstances of the in-
service testing.  As noted, in addition to the above, the VA 
physician also based his opinion on consideration of medical 
literature and consultation with a physician with expertise 
in the diagnosis and treatment of kidney disorders.

Thus, the Board finds that the February 2007 VA physician's 
conclusion that there is as likely as not a relationship 
between the veteran's proteinuria in service and end stage 
renal disease constitutes competent and  probative evidence 
to support the claim.  Significantly, there is no competent 
evidence to contradict that opinion, written in terms 
sufficient to permit application of the benefit-of-the-doubt 
doctrine.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 
1 Vet. App. at  53-56.

Given the medical evidence noted above, and resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
the criteria for service connection for end stage renal 
disease are met.




ORDER

Service connection for end stage renal disease is granted, 
subject to the laws and regulations governing the payment of 
VA compensation.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


